In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00063-CV
                           ____________________


          IN RE COMMITMENT OF JOHN FITZGERALD LORD

_______________________________________________________            ______________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 12-05-04917 CV
________________________________________________________            _____________

                          MEMORANDUM OPINION

      The State of Texas filed a petition to commit John Fitzgerald Lord as a

sexually violent predator. See Tex. Health & Safety Code Ann. §§ 841.001-.151

(West 2010 & Supp. 2012). A jury found that Lord is a sexually violent predator

and the trial court rendered a final judgment and an order of civil commitment. On

appeal, Lord challenges the factual sufficiency of the evidence. We affirm the trial

court’s judgment.

      In a single appellate issue, Lord contends that the evidence is factually

insufficient to support findings that he has serious difficulty controlling his

                                         1
behavior and that he is likely to engage in predatory acts of sexual violence.

According to Lord, testimony from the State’s expert was too conclusory to

support the jury’s finding that Lord is a sexually violent predator.

      Under a factual sufficiency review, we weigh the evidence to determine

“whether a verdict that is supported by legally sufficient evidence nevertheless

reflects a risk of injustice that would compel ordering a new trial.” In re

Commitment of Day, 342 S.W.3d 193, 213 (Tex. App.—Beaumont 2011, pet.

denied.). Conclusory or speculative testimony is not relevant evidence because it

does not tend to make the existence of a material fact more or less probable. City of

San Antonio v. Pollock, 284 S.W.3d 809, 816 (Tex. 2009). “Bare, baseless

opinions will not support a judgment[.]” Id.

      The State must prove, beyond a reasonable doubt, that a person is a sexually

violent predator. Tex. Health & Safety Code Ann. § 841.062(a) (West 2010). A

“sexually violent predator” is a repeat sexually violent offender who suffers from a

behavioral abnormality that makes him likely to engage in a predatory act of sexual

violence. Id. § 841.003(a) (West 2010). A “behavioral abnormality” is “a

congenital or acquired condition that, by affecting a person’s emotional or

volitional capacity, predisposes the person to commit a sexually violent offense, to

the extent that the person becomes a menace to the health and safety of another

                                          2
person.” Id. at § 841.002(2) (West Supp. 2012). “A condition which affects either

emotional capacity or volitional capacity to the extent a person is predisposed to

threaten the health and safety of others with acts of sexual violence is an

abnormality which causes serious difficulty in behavior control.” In re

Commitment of Almaguer, 117 S.W.3d 500, 506 (Tex. App.—Beaumont 2003, pet.

denied).

      At trial, the State read Lord’s responses to requests for admissions into

evidence, including admissions that he was convicted of indecency with a child

and aggravated sexual assault, failed to complete sex offender treatment, is a sex

offender, and needs sex offender treatment. Lord testified that he pleaded guilty to

sexual offenses he committed against his niece, nephew, and step-daughter. Lord

also admitted that he is a pedophile, but he denied being attracted to young

children or having sexually deviant thoughts. Lord describes himself as a sex

addict and testified that he has attended Sex Addicts Anonymous, but did not

complete all steps of the program. Lord testified that he is participating in sex

offender treatment, which has educated him and given him the tools needed to help

him in the future. He agreed that he would benefit from additional treatment.

Because of his past offenses, Lord expressed concern that he would reoffend once




                                         3
released from prison, and he explained that he would remove himself from

situations involving children.

      Psychiatrist Dr. Sheri Gaines testified that Lord has a behavioral abnormality

that makes him likely to engage in predatory acts of sexual violence. Gaines

explained that her opinion is based on the facts and details of Lord’s offenses,

which demonstrate that Lord suffers from sexual deviancy. Gaines diagnosed Lord

with pedophilia, which she explained is a lifelong, chronic condition. Gaines

testified that the number of victims, the victims’ ages, the different types of acts

perpetrated on the victims, the repeated acts against the victims, a male victim,

commission of an offense while on probation, minimization, victim blame,

antisocial traits, and an unclear release plan are all factors that increase the risk that

Lord will reoffend. Gaines identified the following positive factors that reduce

Lord’s risk of reoffending: marriage, religious beliefs, some education,

employment history, and participation in sex offender treatment. Gaines testified

that these factors are insufficient to significantly reduce Lord’s risk, and she opined

that, given Lord’s risk factors, Lord is likely to reoffend.

      The record demonstrates that Gaines is licensed in her field. She interviewed

Lord, reviewed records regarding his background, offenses, and incarceration,

relied on the types of records relied on by experts in her field, and performed her

                                            4
evaluation in accordance with her training as a professional in her field. She based

her opinion on the facts and data gathered from the records she reviewed, her

interview with Lord, and the risk assessment she conducted. Gaines explained in

detail the facts and evidence she found relevant in forming her opinion and how

those facts played a role in her evaluation. She concluded that Lord suffers from a

behavioral abnormality as defined by the SVP statute. Gaines’s testimony is not so

conclusory as to be completely lacking in probative value. See In re Commitment

of Burnett, No. 09-09-00009-CV, 2009 Tex. App. LEXIS 9930, at *14 (Tex.

App.—Beaumont Dec. 31, 2009, no pet.) (mem. op.).

      In addition to Gaines’s opinion that Lord has a behavioral abnormality that

makes him likely to engage in predatory acts of sexual violence, the jury heard

Lord’s admissions and testimony and heard evidence of his risk factors, criminal

history, sexual offenses, and diagnosis. The jury could reasonably conclude that

Lord has serious difficulty controlling his behavior and is likely to commit

predatory acts of sexual violence directed toward individuals for the primary

purpose of victimization. See Almaguer, 117 S.W.3d at 506; see also Burnett, 2009

Tex. App. LEXIS 9930, at *13. Such conclusions are implicit in a finding that

Lord suffers from a behavioral abnormality that makes him likely to engage in a

predatory act of sexual violence. See In re Commitment of Grinstead, No. 09-07-

                                         5
00412-CV, 2009 Tex. App. LEXIS 228, at *16 (Tex. App.—Beaumont Jan. 15,

2009, no pet.) (mem. op.); see also In re Commitment of Bailey, No. 09-09-00353-

CV, 2010 Tex. App. LEXIS 6685, at **12-13 (Tex. App.—Beaumont Aug. 19,

2010, no pet.) (mem. op.). Weighing all of the evidence, the verdict does not

reflect a risk of injustice that would compel ordering a new trial. See Day, 342
S.W.3d at 213. We overrule Lord’s sole issue and affirm the trial court’s judgment.

      AFFIRMED.




                                             ________________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice



Submitted on July 24, 2013
Opinion Delivered September 19, 2013
Before McKeithen, C.J., Gaultney and Horton, JJ.




                                         6